SIBLEY, Circuit Judge
(dissenting).
The meager description quoted is sup-posed to refer to two tracts of land, one of 101 acres and the other of 75 acres. The latter is not involved here. The words “being out of the W. N. Baker Survey, and more fully described as follows, containing 101 acres more or less recorded Book 36, page 434”, do not identify any 101 acres of the W. N. Baker Survey unless by the reference to the deed record. What appears on the page referred to does not appear .in the record. All we know is that the 101 acres in dispute are not described there. This deed either purports to convey whatever land is described on page 434, or it fails to describe, any. If it was intended to refer to page 436, and 434 was inserted by mistake, reformation ought to be sought. The fact that plaintiffs’ deed contained the same mistaken reference, in addition to a correct description, was probably sufficient to prevent them from claiming to be bona fide purchasers without notice, because suggesting enquiry, but the existence of the same'mistake in their deed does not cure the absence of a good description in defendant’s deed.
And I do not think the doctrine of latent ambiguities, and of rejecting a false description which conflicts with the true one, can be resorted to. That doctrine would apply to plaintiffs’ deed which does contain a true description by metes and bounds and a false one by reference to page 434, but it does not apply to defendant’s deed which has no intelligible description beside *75the false reference. Reformation alone can help it. The district judge so concluded and reformed it. But this he should not have done without any pleading or prayer to that end. The case ought to be reversed for a more orderly trial.